                                                          United States District Court
                                                          Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.             LACR 16-00390(B) VAP-1

 Defendant            LOZA, JOSE                                              Social Security No. 8          8     6     4

 akas: Loza, Jose Luis                                                        (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.          03     02    2020


 COUNSEL                                                   Richard G. Novak, CJA Panel, and Naomi Svensson
                                                                              (Name of Counsel)

     PLEA                GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO        X     NOT
                                                                                                                 CONTENDERE          GUILTY
  FINDING             There being a FINDING/VERDICT of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Racketeer Influenced and Corrupt Organizations Conspiracy, in violation of 18 U.S.C. §§ 1962(d), 1963(a), as charged
                      in Count 1 of the Second Superseding Indictment;
                      Violent Crime in Aid of Racketeering, in violation of 18 U.S.C. § 1959(a)(5), as charged in Counts 4 & 6 of the Second
                      Superseding Indictment;
                      Violent Crime in Aid of Racketeering, in violation of 18 U.S.C. §1959(a)(1), as charged in Count 5 of the Second
                      Superseding Indictment;
                      Violent Crime in Aid of Racketeering, in violation of 18 U.S.C. §1959(a)(3), as charged in Count 7 of the Second
                      Superseding Indictment;
                      Conspiracy to Possess with Intent to Distribute and Distribute Methamphetamine, in violation of 21 U.S.C. §§ 846,
                      841(a)(1), 841(b)(1)(A), as charged in Count 8 of the Second Superseding Indictment;
                      Possession with Intent to Distribute Methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), as charged in
                      Count 9 of the Second Superseding Indictment;
                      Discharging a Firearm During and in Relation to a Crime of Violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii),
                      (j)(1), as charged in Count 10 of the Second Superseding Indictment;
                      Discharging a Firearm During and in Relation to a Crime of Violence, in violation of18 U.S.C. § 924(c)(1)(A)(iii), as
                      charged in Counts 11 & 12 of the Second Superseding Indictment;
                       Prohibited Person in Possession of Firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), as charged in Count 13 of
                      the Second Superseding Indictment;
                      Conspiracy to Launder Money, in violation of 18 U.S.C. §§ 1956(h), 1956(a)(1)(B)(i), as charged in Count 14 of the
                      Second Superseding Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that:
  ORDER

        It is ordered that the defendant shall pay to the United States a special assessment of $1,200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

        Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

         Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Jose Loza, is

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 6
 USA vs.      LOZA, JOSE                                          Docket No.:   LACR 16-00390(B)-VAP-1

hereby committed on Counts 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 of the Second Superseding Indictment to the
custody of the Bureau of Prisons for a term of LIFE PLUS 30 YEARS. This term consists of life on each of Counts 1,
5, 8, and 9, 240 months on each of Counts 7 and 14, and 120 months on each of Counts 4, 6, and 13, all such terms to
be served concurrently, and 120 months on each of Counts 10, 11, and 12 of the Second Superseding Indictment, to be
served consecutively to all other counts.

         Upon release from imprisonment, the defendant shall be placed on supervised release for a term of FIVE
YEARS. This term consists of five years on each of Counts 1, 5, 8, 9, 10, 11, and 12, and three years on each of Counts
4, 6, 7, 13, and 14 of the Second Superseding Indictment, all such terms to run concurrently under the following terms
and conditions:

    1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
       Office and General Order 18-10.

    2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
       drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed
       eight tests per month, as directed by the Probation Officer.

    3. During any period of community supervision, the defendant shall pay the special assessment in accordance with
       this judgment's orders pertaining to such payment.

    4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

    5. The defendant shall not associate with anyone known to him to be a member of the Canta Ranas or Mexican
       Mafia Gang and others known to him to be participants in the Canta Ranas or Mexican Mafia Gang's criminal
       activities, with the exception of his family members. He may not wear, display, use or possess any gang
       insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that defendant knows
       evidence affiliation with the Canta Ranas or Mexican Mafia Gang, and may not display any signs or gestures
       that defendant knows evidence affiliation with the Canta Ranas or Mexican Mafia Gang.

    6. As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a
       location where members of the Canta Ranas or Mexican Mafia Gang meet and/or assemble.

    7. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined
       in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media,
       email accounts, social media accounts, cloud storage accounts, or other areas under the defendant’s control, to a
       search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a search
       may be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject
       to searches pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable
       time and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
       supervision and that the areas to be searched contain evidence of this violation.

         In the interest of justice and upon government’s motion, all remaining counts are ordered dismissed.

        It is recommended that the defendant be evaluated by the B.O.P. upon his placement in terms of the injury to his
right leg.

         Defendant is informed of his right to appeal.


CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
 USA vs.      LOZA, JOSE                                                     Docket No.:       LACR 16-00390(B)-VAP-1



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            March 04, 2020
            Date                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            March 4, 2020                                   By    /s/ Christine Chung
            Filed Date                                            Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.      LOZA, JOSE                                                             Docket No.:     LACR 16-00390(B)-VAP-1

 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 6
 USA vs.      LOZA, JOSE                                                         Docket No.:     LACR 16-00390(B)-VAP-1



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
 USA vs.      LOZA, JOSE                                                        Docket No.:       LACR 16-00390(B)-VAP-1



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
